Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 8 of November 2021.
Claims 1, 7, 15, 19, 20, 23, 26, and 27 have been amended.
Claims 1, 3, 7-15, 19-21, and 23-28 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the cited references not disclosing or suggest the claims 1, 15, and 19, as amended. For example, the cited references do not disclose or suggest, and are not cited as disclosing or suggesting, at least "tagging the identified images with features from the subset of the extracted multiple features," let alone using the tagged identified images as training data to train a set of classifier models for the subset of extracted features," as recited by amended claim 1.

35 USC § 101
Applicant asserts that the amended claims features relate to technological improvements 
	Applicant asserts that such features, described above, when considered in combination, are nonconventional and non-generic, and also overcome disadvantages of conventional approaches. Examiner respectfully disagrees. The applicant's use of a computer is merely confining the abstract idea to a particular technological environment and thus fails to add an inventive concept to the claims, hence not providing significantly more.  Examiner notes the test under Alice is not a matter of evidence but rather a test of law.  The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, provides something more. A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.
	Applicant asserts that the Office Action has also failed to establish a prima facie case under §101.  Examiner respectfully disagrees.  As noted in the previous office action, Claim 20 recites similar limitations to those found in Independent Claim 1 and Dependent Claims 3 and 13. Considering the 101 analysis was performed in full on Claim 1 and that Claims 3 and 13 do not disclose additional elements, further narrowing the abstract ideas of the independent claim and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale used for Claim 1 is enough to establish a prima facie.  

Allowable Subject Matter
Claims 1, 3, 7-15, 19-21, and 23-28 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Lin et al (U.S. 
	Lin describes a decision factors method analyzing device and a decision factors analyzing device for analyzing a plurality of decision factors which cause a product of a product type to be purchased which includes identifying a plurality of product sequences corresponding to the product type from a plurality of browse history data and a plurality of purchase history data corresponding to a plurality of consumers of a consumer database, wherein each of the product sequences includes a unpurchased product and a purchased product; obtaining a feature sequence according to the produce sequences and a plurality of product information; training a regression model corresponding to the product type according to K decision factors of the feature sequence to obtain an optimized regression model, and obtaining K decision values respectively corresponding to the K decision factors according to the optimized regression model to generate a decision factor sequence corresponding to the product type.
	Gilbert teaches the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population.
	Joseph teaches a machine learning system with date alignment features for improved demand forecasting for products and/or services based on the datasets 106, system 100 can thereafter compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations. Demand drivers may include past sales, store traffic, seasonality, weather, nearby events, etc.

	None of the above prior art explicitly teaches “tagging the identified images with features from the subset of the extracted multiple features ", or "using the tagged identified images as training data to train a set of classifier models for the subset of extracted features” or “wherein the location-specific enterprise offering data and the demand data pertain to the other similar enterprise offerings” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 3, 7-15, 19-21, and 23-28  are allowable over the prior art of record, and are objected to as provided below.  Further, the claims do not include additional elements, when recited alone or in combination, that amount to significantly more than the judicial exception (the abstract idea).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-15, 19-21, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).


Dependent claims 3, 7-14, 21, 23-25, and 27-28 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
	With respect to 2A Prong 1, claim 20 recites “generating a database containing data attributed to past enterprise offerings, wherein the data comprise image data, text-based description data, and categorical data; determining, with respect to a given enterprise offering, a given number of similar past enterprise offerings based at least in part on a comparison of the given enterprise offering against (i) the data contained in the database and (ii) user reviews of the past enterprise offerings, wherein said determining comprises performing at least a visual search to identify 
	More specifically, claims “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as generating a database of past offerings, determining a given number of previous offerings based on a comparison to past offerings, extracting features, and tagging images with features and “Mathematical Concepts”, specifically “mathematical calculations” such as using machine learning to determine a subset of the extracted multiple features based on results, training a set of classifier models, searching for other similar enterprise, training the regression models and generating subset of extracted features in order to determine demand as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Further, the remaining additional element directed at outputting the demand reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
Dependent claim 26 further recite abstract idea(s) contained within the independent claim, and do not contribute to significant more or enable practical application.  Thus the dependent claim is rejected under 101 based on the same rationale as the independent claim.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 15, and 19-20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize 
In particular, the independent claims 1, 15, and 19-20 recite additional elements “a memory”, “at least one processor”, and “computing device”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 15, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements ““a memory”, “at least one processor”, and “computing device” operable for. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶39, 73 “The term "memory" is intended to include memory associated with a processor or CPU, such as, for example, RAM (random access memory), ROM (read only memory), a fixed memory device (for example, hard drive), a removable memory device (for example, diskette), a flash memory and the like. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate”.  Further, additional elements for receiving a query comprising information pertaining to an enterprise offering and outputting the demand reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
	As a result, claims 1, 15, and 19-20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 15, and 19-20 do not recite any additional elements beyond the abstract idea.
Claims 3, 7-14, 21, and 23-28 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        1/20/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623